t c memo united_states tax_court rebecca wright petitioner v commissioner of internal revenue respondent brian w wright petitioner v commissioner of internal revenue respondent docket nos filed date judy be hamilton for petitioners christine v olsen and timothy f salel for respondent memorandum findings_of_fact and opinion wells chief_judge in these consolidated cases respondent determined the following deficiencies dollar_figure dollar_figure and dollar_figure respectively for taxable years through respondent also determined that brian wright petitioner is - liable for the fraud_penalty pursuant to sec_6663 for taxable years through in the amounts of dollar_figure dollar_figure and dollar_figure respectively alternatively respondent determined that petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 for the taxable years through in the amounts of dollar_figure dollar_figure and dollar_figure respectively petitioners concede the additional income determined by respondent in the notice_of_deficiency and present only the following issues for us to address whether petitioner is liable for the fraud_penalty pursuant to sec_6663 for and and if the fraud_penalty is not applicable whether petitioners are liable for the accuracy- related penalty pursuant to sec_6662 for and findings_of_fact some of the facts have been stipulated and are so found the stipulated facts are incorporated herein by reference and are found as facts in the instant cases petitioners resided in california at the time they filed their petitions in the instant cases t unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners were married and filed joint tax returns during and during those years petitioner was a certified financial planner petitioner earned a b s degree in business administration from regis college after college petitioner took numerous accounting and tax classes ’ petitioner was the defendant in the criminal case of united_states v brian wright criminal case no 96-1670-h in the u s district_court for the southern district of california on date after a 1-week jury trial petitioner was found guilty of count of bank fraud in violation of u s c secs and counts of embezzlement by a bank employee in violation of u s c sec count of money laundering in violation of u s c secs and and counts of filing false tax among the classes that petitioner took were year class hours corporate tax ii advanced accounting audit practice audit theory law cpa exam practice i cpa exam practice ii cpa exam theory ca state_income_tax trust law estate_planning investment inheritance chartered financial analyst i returns for the taxable years and in violation of sec_7206 petitioner's conviction on the foregoing counts stemmed from his involvement with trusts established for the benefit of arleen millyard during date mrs millyard's husband established a_trust at security pacific national bank because of her alcoholism and lack of understanding of basic financial issues the trust was meant to ensure the physical and financial well-being of mrs millyard in the event of her husband's demise during petitioner became a_trust officer for security pacific national bank which later merged into bank of america petitioner was the trust officer for the millyard trust bank of america has a written policy and internal rules of conduct that expressly prohibit its trust officers from accepting cash or gratuities from its customers petitioner was provided a copy of those rules and signed a statement acknowledging reviewing those rules at the time of his employment each year bank of america requires its employees to certify their awareness of the bank's policies including the prohibition against receiving money from trust clients each year petitioner signed a statement that he had read the bank's policies at trial petitioner acknowledged that he was aware that he might lose his - - job if the bank learned that he was taking money from a_trust client mrs millyard kept a checking account at bank of america when a_trust client sought to remove money from a_trust account the client would be asked to complete a request for transfer form petitioner authorized numerous transfers from the trust to mrs millyard's checking account mrs millyard wrote many checks for the benefit of petitioners which were deposited into their accounts petitioner knew that checks in excess of dollar_figure would have been noticed and investigated by bank of america petitioner also knew that if any of the checks were made out directly to him he would lose his job checks in amounts less than dollar_figure would not appear on the bank's large item report all of the checks written by mrs millyard for the benefit of petitioners were under dollar_figure mrs millyard on occasion would write several checks to petitioners over a short_period of time while each check was less that dollar_figure the total amount transferred to petitioners over such a period was substantially more than dollar_figure on three occasions mrs millyard wrote multiple checks on the same day the total of which exceeded dollar_figure however -- - each individual check was in an amount below the detection threshold of dollar_figure throughout his embezzlement activity petitioner caused mrs millyard to write numerous checks to him to his investment and bank accounts and to petitioner rebecca wright most of the checks were written to petitioners’ bank or investment accounts during and petitioners received the following amounts from mrs millyard date check no payee amount rebecca wright dollar_figure san diego county cu big_number san diego county cu big_number brian wright big_number san diego county cu big_number brian wright big_number san diego county cu big_number charles schwab inc big_number charles schwab inc big_number charles schwab inc big_number charles schwab inc big_number 20th century fund big_number charles schwab inc big_number 20th century fund big_number charles schwab inc big_number 20th century fund big_number charles schwab inc big_number 20th century fund big_number rohr credit_union big_number rohr credit_union big_number san diego county cu big_number san diego county cu big_number charles schwab inc big_number charles schwab inc big_number san diego county cu big_number charles schwab inc big_number san diego county cu big_number rebecca wright big_number rebecca wright big_number rebecca wright brian wright big_number brian wright big_number continued bach year bank of america conducted a review of its trust accounts petitioner prepared the reports for mrs millyard's trust accounts one item on the report is the total amount withdrawn or distributed from the trust during a given year on the report for the period date through date petitioner falsely reported the amount transferred from mrs millyard's trust during the period date through date mrs millyard withdrew substantial amounts from her trusts eg dollar_figure on date dollar_figure on date dollar_figure on date and dollar_figure on date petitioner reported that mrs millyard withdrew only dollar_figure from the trust bank of america would have been concerned had it seen that approximately dollar_figure had been taken from the trust another item on the annual trust report inquired whether the trust officer faced any potential conflict of interest or legal noncompliance petitioner wrote non-applicable on the report but he knew that accepting money from mrs millyard presented a potential conflict of interest petitioner knowingly engaged in a scheme to obtain money from a federally insured bank by making false statements or continued rebecca wright big_number rebecca wright big_number --- - promises petitioner embezzled funds of the bank and acted with intent to injure or defraud the bank petitioner engaged in monetary transactions using money he knew was obtained through criminal activity petitioner's and tax returns were false as to a material matter petitioner did not believe his tax returns for and to be true and correct as to every material matter and willfully subscribed to the false returns with the intent to violate the law petitioner knew that the funds he embezzled were not gifts petitioner rebecca wright prepared petitioners' federal_income_tax return for she made no inguiry into whether the funds received from mrs millyard were taxable_income on their income_tax return for petitioners reported adjusted_gross_income of dollar_figure for petitioners’ actual adjusted_gross_income was dollar_figure for petitioners omitted embezzlement income of dollar_figure for the years and petitioners' returns were prepared by carolyn witt c p a on their federal_income_tax return petitioners reported adjusted_gross_income of dollar_figure for petitioners’ actual adjusted_gross_income was dollar_figure for petitioners omitted embezzlement income of dollar_figure on their federal_income_tax return for petitioners reported adjusted_gross_income of dollar_figure for petitioners’ actual adjusted_gross_income - - was dollar_figure petitioners omitted embezzlement income of dollar_figure from their return petitioners did not inform ms witt about any of the embezzlement income opinion we must decide whether petitioner is liable for the fraud_penalty pursuant to sec_6663 for taxable years and sec_6663 provides sec_6663 imposition of fraud_penalty a imposition of penalty --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount egual to percent of the portion of the underpayment which is attributable to fraud b determination of portion attributable to fraud --if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud c special rule for joint returns --in the case of joint_return this section shall not apply with respect to a spouse unless some part of the underpayment is due to fraud of such spouse the burden_of_proof in respect of the issue of fraud must be carried by the commissioner by clear_and_convincing evidence see sec_7454 rule b to establish the existence of fraud respondent must prove by clear_and_convincing evidence that petitioner underpaid his income_tax and that some part of -- - the underpayment was due to fraud see 102_tc_632 91_tc_874 fraud is established by proving that a taxpayer intended to evade tax believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax the commissioner need not establish that tax_evasion was a primary motive of the taxpayer but may satisfy the burden by showing that a tax-evasion motive played any part in the taxpayer's conduct including conduct designed to conceal another crime see clayton v commissioner supra pincite recklitis v commissioner supra pincite fraudulent intent may be established by circumstantial evidence and reasonable inferences drawn from the record see clayton v commissioner supra pincite in 796_f2d_303 9th cir affg tcmemo_1984_601 the u s court_of_appeals for the ninth circuit articulated a nonexclusive list of factors which demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records failing to file tax returns giving implausible or inconsistent explanations of behavior concealing assets failing to cooperate with tax authorities engaging in illegal activities attempting to conceal illegal activities dealing in cash and failing to make estimated_tax payments while no single factor is necessarily sufficient to establish fraud the existence of several indicia constitutes persuasive circumstantial evidence see bradford v commissioner supra pincite many of the foregoing badges_of_fraud are present petitioner's substantial_understatement_of_income_tax from the omission of the embezzlement income in and is a badge of fraud as conclusively established in the criminal case petitioner knew that the funds he received from mrs millyard were not gifts petitioners have stipulated that petitioner received embezzlement income moreover petitioners stipulated that they did not report this embezzlement income on their tax returns petitioner understated his income in the years in issue by percent percent and percent respectively such a pattern of substantial discrepancies between petitioner's actual income and reported income constitutes evidence of intent to defraud see kohrs v commissioner tcmemo_1985_115 failure to keep records is another badge of fraud see 89_tc_1280 petitioner did not keep any records of the amounts he embezzled - the illegal nature of petitioner's activities and his concealment of these illegal activities are additional badges_of_fraud see 809_f2d_1504 lith cir davis v commissioner tcmemo_1991_333 embezzler who issued checks for less than dollar_figure in order to avoid detection liable for fraud_penalty petitioner went to great lengths to conceal his embezzlement activities in order to hide his theft petitioner caused mrs millyard to write checks to accounts controlled by him or his wife in amounts less than dollar_figure on three occasions he caused mrs millyard to write on day several checks for his benefit that totaled over dollar_figure during the period date through date mrs millyard withdrew substantial amounts from her trust on the report to the bank petitioner reported that mrs millyard withdrew merely dollar_figure from the trust the bank would have been concerned had it seen that approximately dollar_figure had been taken from the trust by incorrectly reporting the amounts withdrawn from the trust petitioner attempted to conceal his embezzlement activities petitioner's receipt of embezzlement income by defrauding an elderly client of her funds was the underpinning of virtually every count in the indictment against him including bank fraud money laundering embezzlement and the filing of false income_tax returns there is no question that petitioner sought to conceal his receipt of mrs millyard's money because of the illegal nature of his activities he knew that the receipt of the funds violated numerous banking and criminal provisions the likelihood that petitioner also had the intent to conceal his illegal activities to avoid being charged with the nontax crimes does not negate his intent to evade tax see clayton v commissioner supra pincite commissioner need not establish that tax_evasion was the primary motive it is enough to demonstrate that tax_evasion played a role in the taxpayer's conduct the fact that petitioner concealed his receipt of the funds from illegal activities from his accountant and return preparer ms witt is relevant to the issue of fraud see 91_tc_81 langworthy v commissioner tcmemo_1998_218 taxpayer's failure to be forthcoming with his return preparer was evidence of fraud a taxpayer who relies on others to keep his records and prepare his tax returns may not withhold information from those persons relative to taxable events and then escape criminal responsibility for the resulting false returns see 825_f2d_314 lith cir 566_f2d_1056 6th cir in preparing petitioners' income_tax returns for -- and ms witt relied on the information provided by petitioners to prepare those returns the sophistication education and intelligence of the taxpayer are relevant considerations in determining whether a taxpayer has fraudulent intent see 99_tc_202 79_tc_995 affd f 2d 6th cir 19_tc_631 petitioner was a bank trust officer with a background in accounting as a bank trust officer with a degree in business administration as well as extensive training in accounting petitioner was not a person who could fail to understand what the law requires for him under the circumstances 7_tc_245 affd 175_f2d_500 2d cir given petitioner's education and work experience it asks too much for the court to believe that petitioner had no idea his embezzlement income was taxable myers v commissioner tcmemo_1980_262 bank trust officer must have known embezzled funds were taxable_income petitioner had the sophistication to know that he was required to report the funds he received from mrs millyard on his return petitioner's criminal convictions raise a strong inference that petitioner possessed the willfulness necessary to satisfy -- - the intent element see wilson v commissioner t c memo a54 indeed in 61_tc_249 affd 519_f2d_1121 5th cir we stated it is a fair inference that a man who will misappropriate another's funds to his own use through misrepresentation and concealment will not hesitate to misrepresent and conceal his receipt of those same funds from the government with the intent to evade tax petitioner was convicted of embezzlement in violation of u s c sec money laundering in violation of u s c sec and filing false returns for the years through in violation of sec_7206 convictions for such crimes are highly probative of petitioner’s intent to evade taxes because the activities involve perjury deceit breach of fiduciary duty and concealment of criminal proceeds see williams v commissioner tcmemo_1992_153 on the basis of the foregoing we sustain respondent's determination of the fraud_penalty against petitioner for each year in issue consistent with our holding on this point we need not consider respondent's alternative determination that petitioners are liable for accuracy-related_penalties for the years in issue see wilson v commissioner tcmemo_1994_454 declaring that convictions under sec_7206 are highly persuasive evidence of intent to evade taxes estate of sawczak v commissioner tcmemo_1993_210 same to reflect the foregoing decisions will be entered pursuant to rule
